 

PS S Fates oF Amer ice
Southecn District cou*t of TiLiani(

 

 

 

 

 

 

 

a
Unite States of Americas ‘
RlaindAper
ye ) case acs 4 19-<6- 400 81-7) DLE
)
Dernald Y. Snaud ROA 5
defendant
)
)

 

 

 

Motion For evideatacy hencine +e
=

 

See F LAS eAcingh eur dence to Proceed + Ari a| of

(eceive gree ; ; ccoc Qi .

 

 

 

SF

(A) theceS Ant enous, Fact £ “te Furpor +

GK eeime UMS Conwy Pe&

 

 

(®) Ree Seat evi dence au Gran Susy AA.

(Cc) thepe®s no jateat, Ag reenente, Ce eure chs

 

of ere

 

 

GD) "Were AG 2a ce Vio laAdtenS tsith the

 

Gran ® ‘\ury RCoce SS We Qay Statement Foor

QA CocyeeR aferyi cra _fenrrdiar Benal& V. Snowden.

 

ana see 5 > : cS

 

cae DO ~w€ RCoce SF Also, VE illegal Video, being LA

 

+h
Violation of Y AmenDmrent of u4- S enas \ntire Quced

 

te Gear Q Succes al(So « Jefect in bhe Gran Q

 

ey Reece =e

 

 

(E) Any bess anFkcaag Wife the US. Cond €ebstbion,

C siioasll Void.

 

 

et 5 Evi deartacy heaerag i) neenen lLebre A

Eul( tral Ss. gs hai’ “le Stieceay of evidecce ast ¢

 

 

 

Sup for rtf oy o«th vaclaBing violation vf Eavcsacogeaynitient &
if

gate peldfeghel [UU Haga feckecg fefall pag fff tall tla bell

mest SSS PES

ih
is!
ui

| el Ciket TLvapweg

JOS] LS WY -«™M [OC

PS) ONES ICL SARS WHY] / Lb “/

{oD 40 \\ 2\> “IWIN 3 IVINNI
eal yrs Aura Jw Ww} 09 W/
vagomer¢ ‘A yw) ve OO.

       

MO})DMS usiDg

ot
. “hy YSARTN0S

  
RECEIVED ~.

MAY 85 2020

          
   

CLERK/U.S. D COURT
OUTHERN DISTRICT OF
BENTON OFFICE

  

SP ANFLINOD YFINNSNOD LSOd %OE HLM JOVW ONY F19Y7IAIZY SI 3dOTIANF SIAL

 

 

9L0¢ SdSN'O
ey
